Citation Nr: 9905366	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-43 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to April 1969, 
and from December 1970 to April 1975.

In December 1996, the Board of Veterans' Appeals (the Board) 
remanded this case so that additional evidentiary development 
could be accomplished.  As will be discussed in the Reasons 
and bases section below, this was done to the extent 
possible.  The case is now ready for appellate consideration.


FINDING OF FACT

PTSD or any other acquired psychiatric disorder was not 
present in service or manifest within one year thereafter, 
and there is no evidence of PTSD or any other acquired 
psychiatric disorder causally linked to service.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder, including PTSD, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, to include PTSD.  In the 
interest of clarity, the Board will initially review the 
relevant law and regulations.  The factual background of this 
case will then be described.  The Board will then analyze the 
claim and render a decision.

Relevant law and regulations

Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

Factual background

On the medical history form completed in conjunction with the 
separation examination in March 1975, the veteran reported a 
history of attempted suicide, frequent trouble sleeping, 
depression or excessive worry, and nervous trouble.  None of 
these had been reported by the veteran at the time of any of 
his prior service examinations.  While the claims file does 
contain an early pre-service medical record, dated in June 
1963, which indicates that the veteran exhibited aggressive 
behavior as an adolescent, the physicians found no evidence 
of psychosis or mental deficiency at that time.  The clinical 
evaluation on the examination for separation was negative for 
any psychiatric disorder.

The veteran's two DD Forms 214 reference the fact that the 
veteran was the recipient of medals which included the Combat 
Infantryman Badge.

Following the veteran's separation from service in 1975, the 
next medical evidence of treatment or examination is found in 
a VA hospital summary, dated in October 1982, which 
references a diagnosis of a paranoid disorder.  There was no 
opinion provided as to the original etiology of this 
disorder. 

A VA social services report from February 1983 indicates that 
the veteran reported that his then-current problems stemmed 
from an incident which occurred between the veteran and his 
previous employer's spouse.  It was further indicated that 
the veteran was hospitalized for the first time at this VA 
center in September 1982.  At that time, it was noted that 
the veteran complained of anger and depression.  It was 
further noted that he complained of problems stemming from 
this incident and that there was a diagnosis of paranoid 
disorder.  The assessment was that the veteran's problems 
were related to recent incidents.

A VA hospital summary for the period of May to July 1984 
reflects that the veteran was admitted for paranoid ideation 
and the diagnosis was chronic paranoid schizophrenia.  

A VA hospital summary for the period of July to August 1984 
reflects that the veteran carried a diagnosis of 
schizophrenic disorder, paranoid type, and borderline 
intellectual functioning, and that he had been readmitted to 
the hospital following discontinuance of his prescribed 
medication with recurrence of paranoid thoughts and a 
diagnosis which included chronic paranoid schizophrenia with 
acute exacerbation.  The veteran was again placed on 
medication and at the time of discharge, was noted to be 
without any psychotic symptoms.

An October 1984 VA hospital summary reflects that during this 
admission, the veteran's medication was modified and his 
delusional symptoms gradually subsided.  The diagnosis again 
included chronic paranoid schizophrenia with acute 
exacerbation.

A VA outpatient record from January 1985 reflects that the 
veteran's condition was much improved and that he denied 
having any hallucinations.

VA outpatient records from March 1985 indicate that the 
veteran was evaluated at this time with a diagnosis of 
paranoid schizophrenia.  It was noted that since 
approximately 1982, the veteran's efforts to work had been 
complicated by his psychiatric disorder, and that he reported 
consistent delusions of persecution since 1982.  

A VA hospital summary for the period of May to September 1985 
reveals that the veteran's schizophrenia had been controlled 
with medication.  A VA hospital summary for the period of 
December 1985 to February 1986 indicates that the veteran was 
again admitted with a diagnosis of chronic paranoid 
schizophrenia following the discontinuation of his mediation.

The diagnosis of schizophrenia was also noted in VA 
outpatient records from June and September 1986.

VA hospital and outpatient records for the period of June 
1990 to July 1993 reflect a diagnosis of schizophrenic 
disorder in June 1990 and February 1991.  In June 1993, it 
was noted that the veteran was a known paranoid schizophrenic 
complaining of black out spell for the previous year.  The 
diagnosis was syncope, etiology unknown.  A VA hospital 
summary for the period of March to April 1990 reflects that 
the veteran was admitted with delusional ideas over the 
previous nine years and a diagnosis which included chronic 
schizophrenic disorder, undifferentiated type.  At the time 
of discharge, the veteran was noted to be free of delusions 
and hallucinations.

At the VA PTSD examination in November 1993, the veteran 
reported that he was on the front line at the early stages of 
his time in Vietnam and was involved in combat in which he 
lost several friends.  He further reported that he had 
nightmares when he was discharged from the service, but that 
he had none over the previous several years.  No evidence of 
hallucinations was detected during the examination.  The 
diagnosis included chronic paranoid schizophrenia in partial 
remission on medication.  The examiner commented that the 
veteran's history suggested that he suffered from some 
symptoms of PTSD after his exposure to combat, but that these 
symptoms were now in remission.

VA computer-generated records for the years 1995 to 1998 
reflect periodic psychiatric evaluations from April 1996 to 
March 1997.

A December 1997 VA medical statement reflects a long history 
of psychiatric problems and that the diagnosis was chronic 
schizophrenia, undifferentiated type, and diabetes mellitus.  
It was further noted that the veteran had been on 
neuroleptics for years and had recently been discharged from 
L.B.J. Hospital in October 1997.

A VA general medical examination in June 1998 revealed that 
the veteran reported being hospitalized on multiple occasions 
for schizophrenia and that this was among the diagnoses at 
the time of his most recent hospitalization in August 1997.  
Other diagnoses at that time included convulsions and 
paranoid personality.  He also noted a previous 
hospitalization in April 1996.  At this time, the diagnosis 
included paranoid schizophrenia and it was indicated that the 
veteran needed to have his medication given to him at 
reliable times.

A July 1998 VA mental disorders examination revealed that 
since the veteran's last VA psychiatric examination in 1993, 
the veteran had been hospitalized from May 1995 to April 1996 
with a diagnosis of chronic schizophrenia, and from March 
1997 to August 1997, with diagnoses which included chronic 
schizophrenia and personality disorder with paranoid 
features.  It was further noted that the veteran had a long 
history of psychiatric illness dating back to approximately 
20 years earlier when he began to have auditory 
hallucinations which were persecutory in nature followed by 
depression.  He had had multiple previous hospitalizations 
during which he received medication, and there was a history 
of poor compliance which had led to re-hospitalization.  The 
diagnosis included chronic paranoid type schizophrenia in 
partial remission with medications, and personality disorder, 
not otherwise specified with paranoid features.

Analysis

Initial matter - development of the evidence

At the outset, the Board notes that at the time of the 
December 1996 remand, the Board found that there was a 
reasonable possibility that there was outstanding evidence 
which at least made the veteran's claim capable of 
substantiation, and that further evidentiary development was 
therefore warranted.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 80 (1990).  In this 
regard, the record reveals that the regional office (RO) 
sought to obtain additional pertinent medical records, 
including records for the period of 1975 to 1982.  The RO's 
independent efforts to obtain additional records for the 
period of 1975 to 1982 were without success.  In addition, 
although the RO sent a February 1997 letter to the veteran 
requesting the identification of medical care providers for 
this period, the record does not reflect that the veteran 
ever responded to this request.  Consequently, the Board 
finds that a reasonable effort has been made to obtain 
further evidence, without success.

The Board further notes that VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This depends on 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See 38 U.S.C.A. 
§ 5107(a); Graves v. Brown, 8 Vet. App. 522, 524-25 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995); Crowe v. 
Brown, 7 Vet. App. 238 (1994).  Here, the RO adequately 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) with the 
statement of the case issued in September 1994 and a  
supplemental statement of the case in October 1997, which 
specifically advised the veteran that none of the evidence 
showed a diagnosis of PTSD or that any acquired psychiatric 
disorder was connected to service or immediately thereafter.  

Finally, the Board notes that the veteran apparently began to 
receive Social Security Administration (SSA) disability 
benefits in 1984, and that it is likely that there are 
records from that claim that are not contained within the 
veteran's claims folder.  However, this also does not require 
further action by the VA.  Unlike the situation in Graves, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that might be 
relevant and probative to his claim for service connection 
for an acquired psychiatric disorder and which might, if 
submitted, bear directly and substantially upon the specific 
matter under consideration.  Here, the most critical issues 
for consideration are whether there is current medical 
evidence of a diagnosis of PTSD and whether any acquired 
psychiatric disorder is connected to service or within one 
year thereafter.  Neither the veteran nor his representative 
have indicated how the decision of the SSA or associated 
records would have a direct bearing on these critical issues. 

The Court has held that that under such circumstances there 
is no duty to obtain the SSA records when the case was 
otherwise shown to be implausible.  See Brock v. Brown, 10 
Vet. App. 155, 161 (1997).  Accordingly, the Board finds that 
the VA is under no obligation to obtain the veteran's SSA 
records.  Accordingly, the Board concludes that VA has not 
failed to meet any obligations with regard to this claim 
under 38 U.S.C.A. § 5103(a).

Discussion

After careful review of the evidence, the Board finds that of 
the three elements of a well-grounded claim, the evidence of 
record in this case fails to show a current disability 
(element one) and/or fails to show that a current disability 
is linked to a disease or injury of service origin (element 
three).  See Caluza, supra.  For the sake of convenience, the 
Board will separately address psychiatric disorders which may 
be involved in this case.

i.  PTSD

The Board notes that the evidence of record does not reveal a 
current diagnosis of PTSD.  Thus, as to the veteran's claim 
for service connection for PTSD, one element of a well-
grounded claim, competent evidence of a current disability 
(medical diagnosis), is lacking here.  See 38 C.F.R. 
§ 3.304(f); Rabideau v. Derwinski, supra, Brammer v. 
Derwinski, supra.  

With respect to the Board's denial of the claim for service 
connection for PTSD, the Board wishes to emphasize that this 
decision is in no way based on a finding that the veteran has 
not shown that an in-service stressor actually occurred, as 
there is no dispute that the veteran served in combat, and 
that he was awarded the Combat Infantryman Badge.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  However, under 
38 C.F.R. § 3.304(f), additional requirements of medical 
evidence establishing a clear diagnosis of the condition, and 
a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor, must also 
be of record.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  

Since the Board is constrained to follow the evidence, and 
there is no evidence of a current diagnosis of PTSD record, 
that part of the claim must be denied.  As was noted 
previously, the statement of the veteran or his 
representative that the veteran has PTSD and that it is 
linked to his in-service stressor is insufficient, as a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, supra.

ii.  Schizophrenia

There is ample evidence of a current acquired psychiatric 
disability, chronic schizophrenia.  The first prong of the 
Caluza analysis has thus been satisfied.  There is arguably 
also evidence of psychiatric problems in service, in the form 
of the medical history reported by the veteran in conjunction 
with his separation physical examination in March 1975.  
Furthermore, the veteran's own account of the problems he 
experienced during active service is sufficient lay evidence 
of such occurrence, at least for the purposes of making the 
claim well- grounded.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).   Thus, the Board finds that the second element of a 
well-grounded claim is established.

However, the claim is not well grounded due to the lack of 
evidence to satisfy element three, a nexus between any 
current manifestation of an acquired psychiatric disorder and 
disease or injury in service, or to a period of one year 
following service.  The only evidence advanced to support the 
existence of this element of a well-grounded claim is the 
assertions and statements of the veteran many years after 
service.  However, the Court has said that claimants unversed 
in medicine are not competent to make medical determinations 
involving medical diagnosis or causation.  In other words, 
since the veteran has had no medical training, his assertion 
that he currently has an acquired psychiatric disorder which 
is related to certain symptoms he experienced in service or 
to a period of one year following service, carries no weight.  
See Espiritu v. Derwinski, supra.  Nor can lay evidentiary 
assertions establish the nexus element on the basis of 
continuity of symptoms because acquired psychiatric disorders 
are not those subject to lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  See Grottveit v. Brown, supra.

As for the medical evidence of record, there is no medical 
evidence which relates any acquired psychiatric disorder to 
service or to within one year of service.  

Accordingly, as to this part of the veteran's claim, the 
Board finds that a well-grounded claim has not been 
established, based on the lack of competent medical nexus 
evidence. 

iii. Personality disorder

Service connection may not be granted for a personality 
disorder. 38 C.F.R. §§ 3.303(c), 4.9 (1998).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein. 

Conclusion

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded." Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.

As the Board finds that the veteran has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, the appeal must be denied.  

Additional comments 

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the veteran was clearly afforded ample 
opportunity to provide evidence in support of his claim and 
has not met the threshold obligation of submitting a well-
grounded claim.  Meyer v. Brown, 9 Vet. App. 425 (1996).

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim. 38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995). The Court has recently held 
that the obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  As 
discussed in detail above, in this case, the Veteran was 
informed by the RO of the kind of evidence which would be 
necessary to make his claim well grounded.  Moreover, VA is 
not on notice of any known and existing evidence which would 
render the veteran's claim plausible. The Board's decision 
serves to inform the veteran of the kind of evidence which 
would be necessary to make his claim well grounded.  
Specifically, what would be requited competent medical 
evidence, to include a current diagnosis of PTSD and/or 
competent medical nexus evidence serving to link any 
currently diagnosed psychiatric disability to the veteran's 
service or any incident thereof.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is denied as not well grounded.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

